[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM ADDRESSING DEFENDANT'S MOTION FOR RECONSIDERATION AND REAGUMENT (dated 1/24/01) AND PLAINTIFF'S PARTIAL OBJECTION (dated 2/2/01)
The captioned matter came before this court for purposes of a child support modification motion. The mater was fully heard and a Memorandum of Decision (date January 16, 2001) was filed on January 19, 2001.
Counsel for the defendant promptly responded with the Instant Motion. The thrust of the Motion is twofold:
  a) the court was incorrect in its award of $1,250.00 per week as child support, and
CT Page 3132-dp
  b) the court was incorrect in reporting in its Memorandum of Decision that the original order for support was $433.00 per week.
The court is satisfied that, based on the credible evidence, including some issues with defendant's financial reporting, there is no reason to reconsider and/or amend the orders contained in the Memorandum of Decision. Reviewing the court's own handwritten notes it is clear that the orders were entered with full knowledge that the prior child support order was $433.00 per month.
Counsel for the defendant is correct that the Memorandum incorrectly recites the prior order as $433.00 per week. This resulted habit/inadvertence by the author. This court knew, at all times, and based its decision making on a prior child support order of $433.00 per month.
In conformity with this Memorandum, a Corrected Memorandum of Decision is issued as attached hereto.
DANIEL E. BRENNAN, JR., J.